***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-29703
                                                              22-MAR-2013
                                                              08:41 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                ---o0o---



         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                    vs.

        CHESTER PACQUING, Petitioner/Defendant-Appellant.



                               SCWC-29703

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29703; CR. NO. 08-1-0556)

                             MARCH 22, 2013

         RECKTENWALD, C.J., NAKAYAMA, AND McKENNA, JJ.,
             AND CIRCUIT JUDGE BROWNING, ASSIGNED BY
          REASON OF VACANCY, WITH ACOBA, J., DISSENTING

             OPINION OF THE COURT BY RECKTENWALD, C.J.

          Chester Pacquing was charged with one count of

Unauthorized Possession of Confidential Personal Information

(UPCPI) in relation to two traffic stops in which he identified
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


himself to a police officer using the name, date of birth, and

address of his former neighbor, the Complainant in this case.

           Pacquing moved to dismiss the charge as a de minimis

violation of the UPCPI statute, on the ground that his conduct

did not actually cause or threaten the harm sought to be

prevented by the statute, or did so only to a trivial extent.

See Hawai#i Revised Statutes (HRS) § 702-236(b).          In support of

his argument, Pacquing relied primarily on factors set forth by

this court in State v. Park, 55 Haw. 610, 617, 525 P.2d 586, 591

(1974).

           The Circuit Court of the First Circuit granted

Pacquing’s motion and dismissed the charge, without prejudice to

the State charging Pacquing with the offense of Unsworn

Falsification to Authorities.1      The State appealed, and the ICA

vacated the circuit court’s dismissal order on the ground that

the circuit court had not been presented with all of the relevant

circumstances surrounding the offense as required under this

court’s holding in State v. Rapozo, 123 Hawai#i 329, 235 P.3d 325

(2010).   Specifically, the ICA noted that the circuit court was

not aware that Pacquing was in possession of Complainant’s

driver’s license number and partial social security number, which

were contained on the citation Pacquing received at the initial




     1
           The Honorable Michael A. Town presided.

                                    -2-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


traffic stop.    Accordingly, the ICA remanded to permit the

circuit court to consider “all the relevant circumstances.”

            Pacquing argues that the ICA erred in concluding that

the circuit court was not presented with all of the relevant

circumstances.    He further argues the circuit court did not abuse

its discretion in granting his motion to dismiss.           Accordingly,

Pacquing seeks to affirm the circuit court’s dismissal order.

            We conclude that Pacquing’s arguments are without

merit.   Accordingly, we agree with the ICA that the dismissal

order must be vacated, and the case remanded for further

proceedings.    However, while we reach the same result as the ICA,

our reasoning differs.     Specifically, we do not find the

information regarding Complainant’s driver’s license number and

partial social security number to be dispositive.           Rather, we

conclude that the circuit court abused its discretion in

concluding that Pacquing’s conduct constituted a de minimis

violation of the UPCPI statute because, as set forth below,

Pacquing’s conduct actually caused or threatened the harm sought

to be prevented by the UPCPI statute, and Pacquing failed to meet

his burden of demonstrating the results of his conduct were

trivial.    See HRS § 702-236(b).     We therefore affirm the ICA’s

judgment.




                                    -3-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


                              I.   Background

A.   Factual history

            The following facts are taken from the submissions of

the parties to the circuit court, and are undisputed.

            On March 23, 2008, at approximately 11:00 p.m.,

Honolulu Police Department (HPD) Officer Barry Danielson observed

a black Acura Integra being operated with an expired vehicle tax

emblem.   Officer Danielson initiated a traffic stop and pulled

the vehicle over near the intersection of North King Street and

Kalihi Street.     Officer Darrin Lum arrived to assist Officer

Danielson.

            Officer Lum observed Pacquing in the driver’s seat of

the vehicle.    He asked for Pacquing’s license, registration, and

proof of no-fault insurance.       Pacquing was unable to produce the

requested documents, but identified himself as Complainant.

Pacquing also gave a date of birth and residential address.

            Officer Lum proceeded to verify the information

Pacquing provided.     Dispatch informed Officer Lum that the

Department of Motor Vehicles Licensing Division (DMV) had a

record of Complainant with the date of birth and address given by

Pacquing.    Dispatch also provided Officer Lum with a description

of Complainant from the DMV, which also matched Pacquing.

            Officer Lum issued two citations in Complainant’s name:

one criminal citation for the offense of Driving Without

Insurance, and one infraction citation for the offenses of

                                     -4-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


Delinquent Vehicle Tax and Fraudulent Safety Check.           Pacquing

signed both citations with Complainant’s name.

          Officer Lum later discovered that, although he gave

Pacquing a copy of the criminal citation, he did not give him a

copy of the infraction citation.       Officer Lum proceeded to the

address Pacquing had provided to deliver the citation.            When no

one answered the door, Officer Lum left the infraction citation

in the mailbox.

          On March 24, 2008, Complainant went to the Kalihi

Police Station and informed the police that he had found the

citation in his mailbox and believed it to be in error.

Complainant stated that he did not own or operate the black Acura

Integra listed on the citation, nor was he involved in a traffic

stop at the time listed on the citation.         HPD Officer Tish

Taniguchi initiated a police report, and relayed the information

to Officer Lum.

          On April 7, 2008, Officer Danielson again initiated a

traffic stop on the same black Acura Integra.          Officer Lum again

arrived to assist.    Officer Danielson observed Pacquing in the

driver’s seat, and asked for his license, registration, and proof

of no-fault insurance.     Pacquing stated that he did not have any

picture identification, but that he recently received a citation

for the same violation.     Pacquing presented Officer Danielson

with the March 23, 2008 criminal citation issued by Officer Lum.



                                    -5-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


           Officer Lum asked Pacquing to exit the vehicle and sit

in Officer Lum’s HPD issued vehicle.         Officer Lum asked another

officer to locate Complainant and escort Complainant to the

scene.   Complainant arrived at the scene at approximately 3:00

a.m., and identified the defendant as “Chester Pacquing.”

Complainant related that Pacquing used to be his neighbor, and

that Pacquing did not have permission to use any of Complainant’s

personal information.

           Officer Lum asked Pacquing if his name was “Chester

Pacquing.”    Pacquing responded in the affirmative, and stated

that he was scared because he “had some warrants and did not want

to get arrested.”     Pacquing acknowledged that he used to live

near Complainant.     Officer Lum then placed Pacquing under arrest.

B.   Circuit court proceedings

           On April 14, 2008, Pacquing was charged by way of

complaint with one count of UPCPI, in violation of HRS § 708-

839.55,2 in relation to his possession of Complainant’s


     2
           HRS § 708-839.55 (Supp. 2006) provides:

           (1) A person commits the offense of unauthorized
           possession of confidential personal information if
           that person intentionally or knowingly possesses,
           without authorization, any confidential personal
           information of another in any form, including but not
           limited to mail, physical documents, identification
           cards, or information stored in digital form.

           (2) It is an affirmative defense that the person who
           possessed the confidential personal information of
           another did so under the reasonable belief that the
           person in possession was authorized by law or by the
           consent of the other person to possess the
           confidential personal information.
                                                                  (continued...)

                                     -6-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


confidential personal information3 on or about March 23, 2008, to

and including April 7, 2008.

            On September 2, 2008, Pacquing filed a Motion to

Dismiss, or in the Alternative, Motion for Bill of Particulars.

In a supplemental memorandum to the motion, Pacquing argued that

the charge should be dismissed because the State could not prove

he was in possession of Complainant’s confidential personal

information, since the information came from Pacquing’s memory

and was possessed only in his mind.            Pacquing asserted that he

was possibly guilty of “some degree of Identity Theft,” but not

UPCPI.    Pacquing also acknowledged that he possessed

Complainant’s confidential personal information on April 7, 2008

in the form of the citation, but argued that “[t]he fact that it

was memorialized on a piece of paper and given to [Pacquing] does

not change a thing.”      With regard to his alternative motion for a

bill of particulars, Pacquing sought clarification as to whether

the date of the offense was March 23, 2008 or April 7, 2008.                The


      2
       (...continued)
            (3) Unauthorized possession of confidential personal
            information is a class C felony.
      3
            “Confidential personal information” is defined as:

            information in which an individual has a significant
            privacy interest, including but not limited to a
            driver’s license number, a social security number, an
            identifying number of a depository account, a bank
            account number, a password or other information that
            is used for accessing information, or any other name,
            number, or code that is used, alone or in conjunction
            with other information, to confirm the identity of a
            person.

HRS § 708-800 (Supp. 2006) (emphasis added).

                                     -7-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


circuit court ultimately denied the motion, and Pacquing does not

challenge this ruling on appeal.

            On October 6, 2008, Pacquing filed a Motion to Dismiss

for De Minimis Violation, which is the subject of the instant

appeal.   Along with the motion, Pacquing submitted a declaration

of counsel, which acknowledged that Pacquing was pulled over on

March 23, 2008 and April 7, 2008; that on the first occasion, he

provided officers with Complainant’s name, date of birth and

address; and that on the second occasion, he presented officers

with the citation he had previously received.

            Pacquing asserted that his conduct constituted a de

minimis infraction under the factors set forth in Park.4

Pacquing argued that, rather than the offense of UPCPI, “the


      4
            Park involved charges against several political candidates for
failing to timely file campaign expense reports. 55 Haw. at 611, 525 P.2d at
588. This court stated that the factors to be taken into account in
consideration of a de minimis motion “should include”:

            the background, experience and character of these
            defendants-appellees which may indicate whether they
            knew of, or ought to have known, the requirements of
            [the law requiring filing of campaign expense
            statements]; the knowledge on the part of these
            defendants-appellees of the consequences to be
            incurred by them upon the violation of the statute;
            the circumstances concerning the late filing of these
            statements of expense; the resulting harm or evil, if
            any, caused or threatened by these infractions; the
            probable impact of these violations upon the
            community; the serious[n]ess of the infractions in
            terms of the punishment, bearing in mind, of course,
            that the punishment can be suspended in proper cases;
            the mitigating circumstances, if any, as to each
            offender; the possible improper motives of the
            complainant or the prosecutor; and any other data
            which may reveal the nature and degree of the
            culpability in the offense committed by each
            defendant-appellee.

Id. at 617, 525 P.2d at 591.

                                     -8-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


likely assumption would be that he was committing identity theft

or violating some duty to not mislead a police officer[,]” such

as Unsworn Falsification to Authorities in violation of HRS §

710-1063.5    Thus, Pacquing argued that “it should be assumed that

[he] envisioned the consequences of his actions to be a violation

of HRS § 710-1063(1)(b)” and Unsworn Falsification to Authorities

was therefore the proper charge.          In addition, Pacquing argued

that the circumstances surrounding the offense, the resulting

harm or evil, and the probable impact on the community were

minimal because Complainant immediately informed the police that

he was not involved in the traffic stop, and the police believed

Complainant.     Finally, although Pacquing appeared to concede that

the State did not have improper motives in charging him with

UPCPI, he argued that his conduct “did not rise to the level of a

felony offense[,]” and that he therefore had been over-charged.

Pacquing reiterated his argument that the proper charge for his

conduct was the misdemeanor offense of Unsworn Falsification to

Authorities.



     5
             HRS § 710-1063 (1993) provides in relevant part:

             (1) A person commits the offense of unsworn
             falsification to authorities if, with an intent to
             mislead a public servant in the performance of the
             public servant’s duty, the person:
             . . .
                   (b)    Submits or invites reliance on any writing
                          which the person knows to be falsely made,
                          completed, or altered[.]
             . . . .
             (2) Unsworn falsification to authorities is a
             misdemeanor.

                                      -9-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


          Pacquing also argued that his conduct constituted a de

minimis violation under the applicable statute, HRS § 702-

236(1)(b) and/or (c).6     Specifically, Pacquing argued that the

legislature did not intend to prevent his conduct under UPCPI,

but rather under Unsworn Falsification to Authorities.             He also

argued that a conviction for UPCPI would be unduly harsh.

          The State filed a response to Pacquing’s motion,

setting forth facts substantially similar to those set forth

above, but with somewhat more detail than was set forth in

Pacquing’s declaration of counsel.        For example, the State

asserted that Complainant informed the officers that Pacquing

“used to be his neighbor[.]”      The State also asserted that, upon

being arrested, Pacquing informed the officers that he “was

scared because [he] had some warrants and did not want to get

arrested.”



     6
          HRS § 702-236 (1993) provides in relevant part:

          (1) The court may dismiss a prosecution if, having
          regard to the nature of the conduct alleged and the
          nature of the attendant circumstances, it finds that
          the defendant’s conduct:

                (a) Was within a customary license or tolerance,
          which was not expressly refused by the person whose
          interest was infringed and which is not inconsistent
          with the purpose of the law defining the offense; or

                (b) Did not actually cause or threaten the harm
          or evil sought to be prevented by the law defining the
          offense or did so only to an extent too trivial to
          warrant the condemnation of conviction; or

                (c) Presents such other extenuations that it
          cannot reasonably be regarded as envisaged by the
          legislature in forbidding the offense.

                                   -10-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


          The State argued that Pacquing’s conduct implicated the

purpose of the UPCPI statute which, according to the State, was

to “prohibit the intentional or knowing possession of the

confidential personal information of another person, without

authorization, in any form.”      The State further argued that

Pacquing’s conduct caused the harm or evil sought to be prevented

by the UPCPI statute, and was not trivial, because “[h]ad

[Pacquing] not been caught, Complainant would have suffered

repercussions of two unjustified traffic citations.”             Finally,

the State argued that Pacquing’s conduct was “envisaged by the

legislature in forbidding the offense” because the language of

the statute “unquestionably proscribes [Pacquing’s] conduct.”

          The circuit court held a hearing on Pacquing’s motion

on October 30, 2008, at which the parties generally reiterated

the arguments set forth in their briefs and the court took the

matter under advisement.      On February 11, 2009, the circuit court

filed its order granting Pacquing’s motion to dismiss.             The

circuit court dismissed the complaint without prejudice to the

State charging Pacquing with Unsworn Falsification to Authorities

within 90 days.    The circuit court’s findings of fact generally

repeated the facts set forth above.        The circuit court entered

the following relevant conclusions of law:
          2. The decision to dismiss a prosecution based upon
          it being a de minimis infraction is one made by the
          court. The Hawaii Supreme Court has adopted a
          “totality of the circumstances” test for determining
          whether an offense is to be treated as a de minimis



                                   -11-
***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


      infraction.   State v. Park, 55 Haw. 610, 525 P.2d 586
      (1974).

      3. As stated in Park, the following factors should be
      considered in determining whether to dismiss a charge
      as de minimis:
            a.    The background, experience and character
                  of the defendant which may indicate
                  whether the defendant knew of, or ought to
                  have known of the requirements of the law;
            b.    The knowledge on the part of the defendant
                  of the consequences to be incurred upon a
                  violation of the statute;
            c.    The circumstances concerning the
                  offense[;]
            d.    The resulting harm or evil, if any, caused
                  or threatened by the infractions;
            e.    The probable impact of the violation upon
                  the community;
            f.    The seriousness of the infraction in terms
                  of the punishment, bearing in mind that
                  the punishment can be suspended in proper
                  cases (but in felony cases, suspended
                  sentence is not an authorized disposition
                  under HRS § 706-605);
            g.    The mitigating circumstances, if any, as
                  to the offender;
            h.    The possible improper motives of the
                  complainant or the prosecutor;
            i.    Any other data which may reveal the nature
                  and degree of the culpability in the
                  offense committed.

      4. The consequences of the first two Park factors,
      assuming [Pacquing] knew the requirements of the law,
      and therefore knew he should not have given another
      person’s information as his own, the logical
      conclusion would be that he was committing some form
      of identity theft or violating a duty to not mislead a
      police officer.

      5. With all due regard to the discretion of the
      Prosecuting Attorney’s Office, the proper charge in
      this case exists pursuant to HRS § 710-1063, Unsworn
      Falsification to Authorities . . . .

      6. HRS § 710-1063 is a consequence that a person in
      [Pacquing’s] position could reasonably expect to
      incur.

      7. The circumstances surrounding the offense charged,
      the resulting harm or evil in this case, and the
      probable impact upon the community, are minimal. The
      police immediately believed the Complainant . . . when
      he informed them that he did not own a black Acura and
      he did not get pulled over on March 23, 2008.
      [Complainant] did not have to appear in traffic court
      and did not incur any traffic violations as a result
      of [Pacquing’s] conduct. This minimal result does not


                               -12-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


           warrant a felony charge for [Pacquing], or worse, a
           felony conviction.

           8. The punishment in this case, a felony conviction
           for [Pacquing], and a potential five-year term of
           incarceration, is too serious and too harsh.
           [Pacquing’s] actions did not rise to the level of a
           felony offense. Again, [Pacquing’s] conduct may
           constitute a misdemeanor pursuant to HRS § 710-
           1063(1)(b).

           9. [Pacquing], being only 24 years old, is a
           mitigating circumstance in his favor. The non-violent
           nature of this offense, and [Pacquing’s] history of
           non-violence, are also mitigating factors.

           10. The [c]ourt is also concerned that [Pacquing] has
           been over-charged and his misdemeanor conduct was
           pidgeon-holed [sic] into a felony statute.

           11. [Pacquing’s] conduct caused harm only to a
           minimal extent, and certainly not serious enough to
           warrant a felony conviction.

           12. [Pacquing’s] conduct also does not fall within
           that which was envisioned by the legislature in
           forbidding the charged offense.

           13. [Pacquing’s] conduct was meant to be prohibited
           by HRS § 710-1063(1)(b), Unsworn Falsification to
           Authorities.

           14. The harshness of a conviction is a factor when
           determining whether a charge should be dismissed under
           HRS § 702-236. State v. Vance, 61 Haw. 291, 602 P.2d
           933 (1979). In the instant case, a conviction for
           [Pacquing] could result in an indeterminate five-year
           term of imprisonment.

           15. [Pacquing’s] conduct constitutes a de minimis
           infraction within the meaning of HRS § 702-236.

           The State timely filed a notice of appeal on March 12,

2009.

           The parties subsequently appeared before the circuit

court on a motion for revocation and sentencing in two unrelated

criminal cases involving Pacquing, Cr. Nos. 05-1-1548 and 08-1-

1492.   At the hearing, Pacquing’s counsel raised a “housekeeping




                                   -13-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


matter” in relation to the instant case, and the following

exchange occurred:
                [DEFENSE COUNSEL]: . . . . [F]or the de minimis
          motion we didn’t take testimony, Your Honor, but [the
          deputy prosecuting attorney (DPA)] and I agreed now
          kind of retroactively to stipulate to the facts that
          were laid out in both of our memoranda, if that’s
          okay.

                THE COURT: That’s not on the calendar so what
          am I supposed to do, just make a decision?

                [DEFENSE COUNSEL]: Well, my appellate section
          is telling me that there may not actually be a record
          of fact because we agreed. Since we didn’t take any
          testimony we kind of agreed to the facts. But in case
          we didn’t mention it at the motion, we just wanted to
          agree to the facts.

                THE COURT: To do that I need to call the case
          and place that stipulation on the record and have him
          agree that he doesn’t need to cross-examine anybody[.]

                [DEFENSE COUNSEL]: Oh, that’s -- that’s fine,
          Your Honor, I’ll address it with my appellate.

                 THE COURT:   So am I making a record today or
          not?

                [DEFENSE COUNSEL]: I -- I don’t think -- I
          mean, I’m not sure. I don’t want to speak for [the
          DPA].

                [DPA]: Well, my understanding is that back
          then, I am pretty sure that both sides already
          stipulated to the facts that were in the respective
          memorandum [sic], there are no material differences in
          the recollection of the facts. However, just to
          supplant that, I’ll make sure that it is a
          stipulation. I think that we’re both in agreement
          that those facts should be made part of the record
          even if they weren’t made part of the record back
          then.

          The circuit court proceeded to call the instant case,

Cr. No. 08-1-0556, and asked defense counsel and Pacquing,

“You’ve made the record that there’s a stipulation there, you’re

making it part of the record, and your client is waving any




                                    -14-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


cross-examination?”      Both defense counsel and Pacquing agreed,

and the proceedings were then concluded.

C.   Appeal

           On appeal, the State argued that the circuit court

abused its discretion in granting Pacquing’s motion to dismiss.

Specifically, the State challenged the circuit court’s apparent

conclusion that UPCPI was not the proper charge for Pacquing’s

conduct.   The State also challenged the circuit court’s

conclusions that the impact of Pacquing’s conduct was minimal,

the punishment for UPCPI was “too harsh,” and Pacquing’s youth

and lack of a violent criminal history were mitigating factors.

The State specifically challenged the circuit court’s conclusions

of law numbered 4 through 15.

           Pacquing argued that the circuit court did not abuse

its discretion in granting the motion to dismiss because

Pacquing’s conduct did not cause or threaten the harm or evil

sought to be prevented by UPCPI.        Pacquing asserted that UPCPI

was designed to prevent “identity theft-related crimes, which

cause[] monetary loss to victims[.]”         Pacquing also argued that

the circuit court’s application of the Park factors to the facts

of this case was correct.

           On May 27, 2010, approximately ten months after the

filing of its opening brief, the State filed a motion to

supplement the record on appeal with the transcript of a



                                    -15-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


preliminary hearing held on April 11, 2008.7          In the transcript

of the preliminary hearing, Officer Lum testified regarding his

encounters with Pacquing on March 23, 2008 and April 7, 2008.               In

addition to the facts set forth supra, Officer Lum testified that

he wrote Complainant’s driver’s license number and the last four

digits of his social security number on the citation he gave to

Pacquing on March 23, 2008.

           Pacquing did not file a response to the State’s motion

to supplement the record, and the ICA approved the motion and

ordered that the record be supplemented.          Pacquing subsequently

filed a motion for reconsideration, in which he argued that it

was not appropriate for the ICA to consider the transcript

because (1) the transcript was not before the circuit court, (2)

the contents of the transcript had not been received into

evidence, and (3) the testimony from the preliminary hearing was

not considered by the circuit court in ruling on Pacquing’s

motion to dismiss.     The ICA denied Pacquing’s motion for

reconsideration.

           In a Memorandum Opinion, the ICA vacated the circuit

court’s dismissal order and remanded for further proceedings.

The ICA concluded that the circuit court “was not presented with

all the relevant circumstances necessary for it to properly

exercise its discretion in rendering the decision[,]” as required


      7
           The Honorable Russel S. Nagata presided over the preliminary
hearing.

                                    -16-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


under this court’s opinion in Rapozo.         Specifically, the ICA

noted that neither party cited the preliminary hearing testimony

in connection with Pacquing’s de minimis motion or introduced the

citations issued to Pacquing in Complainant’s name.8            The ICA

concluded:
                  Evidence that Pacquing possessed and used
            Complainant’s driver’s license number and the last
            four digits of Complainant’s social security number
            constitutes evidence of relevant circumstances
            pertaining to the charged offense. If the Circuit
            Court had considered such evidence, it may have
            affected the Circuit Court’s analysis. For example,
            Pacquing argues that because information regarding a
            person’s name, birth date, and address is easily
            obtainable through lawful means, Complainant did not
            have a significant privacy interest in such
            information. The same argument would not apply to
            Complainant’s driver’s license number or the last four
            digits of Complainant’s social security number.

            The ICA filed its judgment on February 23, 2012.

Pacquing timely filed an application for a writ of certiorari.

The State did not file a response.

                         II.   Standard of Review

            We review a trial court’s ruling on a motion to dismiss

for de minimis violation for abuse of discretion.            State v.

Rapozo, 123 Hawai#i 329, 336, 235 P.3d 325, 332 (2010).              A court

abuses its discretion if it clearly exceeds the bounds of reason

or disregards rules or principles of law or practice to the


      8
            The ICA concluded that the circuit court had not considered all of
the relevant circumstances because it was not presented with the preliminary
hearing transcript, which indicated that the citation Pacquing presented to
the officers on April 7, 2008 contained Complainant’s driver’s license number
and a partial social security number. Pacquing argues that the preliminary
hearing transcript was irrelevant because the circuit court’s decision was not
based on the type of confidential personal information in Pacquing’s
possession. We do not consider the preliminary hearing transcript in reaching
our conclusion.

                                    -17-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


substantial detriment of a party litigant.            Id. (citation

omitted).

                               III.   Discussion

A.   Pacquing’s conduct did not constitute a de minimis violation
     of the UPCPI statute

            HRS § 702-236(1) addresses the circumstances in which a

prosecution may be dismissed as de minimis, and provides in

relevant part:
            (1) The court may dismiss a prosecution if, having
            regard to the nature of the conduct alleged and the
            nature of the attendant circumstances, it finds that
            the defendant’s conduct:

                  . . .

                  (b)     Did not actually cause or threaten the
                          harm or evil sought to be prevented by the
                          law defining the offense or did so only to
                          an extent too trivial to warrant the
                          condemnation of conviction[.]

            This court has explained that the statute requires

“that all of the relevant attendant circumstances be considered

by the trial court.”        Rapozo, 123 Hawai#i at 337-38, 235 P.3d at

333-34.   The defendant bears the burden of bringing these

circumstances before the court for its consideration.                  See, e.g.,

id.; State v. Oughterson, 99 Hawai#i 244, 256, 54 P.3d 415, 427

(2002) (“[I]nsofar as the defendant advances a motion to dismiss

on de minimis grounds, it is the defendant, and not the

prosecution, who bears the burden of proof on the issue.”)

(emphasis in original).         The defendant also bears the burden of

establishing why dismissal of the charge as a de minimis

infraction is warranted in light of those circumstances.                 Rapozo,

                                      -18-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


123 Hawai#i at 331, 235 P.3d at 327.         For the reasons set forth

below, the circuit court abused its discretion in granting the de

minimis motion because Pacquing’s conduct caused or threatened

the harm or evil sought to be prevented by HRS § 708-839.55, and

Pacquing did not establish that his conduct was too trivial to

warrant the condemnation of conviction.9          See HRS § 702-

236(1)(b).

      1.    Pacquing’s conduct caused or threatened the harm or
            evil sought to be prevented by HRS § 708-839.55

            Pacquing argues that his conduct did not cause or

threaten the harm or evil sought to be prevented by the UPCPI

statute because, Pacquing asserts, “[t]he statute sought to deter

identity theft-related crimes, which cause monetary loss to

victims[.]”    Pacquing asserts that he did not possess

Complainant’s confidential personal information with the intent

to commit identity theft, but rather to avoid arrest on

outstanding warrants.      As set forth below, Pacquing’s argument is

without merit because the legislative history behind the UPCPI



       9
             In Park, this court outlined several factors which trial courts
should consider in determining whether to dismiss a charge as a de minimis
infraction. 55 Haw. at 617, 525 P.2d at 591; see also supra note 4. Although
this court has subsequently referenced the Park factors, see e.g., Rapozo, 123
Hawai#i at 344, 235 P.3d at 340, it has not expressly applied all of these
factors in determining whether a trial court properly granted or denied a
motion to dismiss a charge as a de minimis infraction, see, e.g., id.; State
v. Viernes, 92 Hawai#i 130, 134-35, 988 P.2d 195, 199-200 (1999). Rather, our
analysis has relied primarily on the language of the statute, and has
considered the Park factors as appropriate to the circumstances of each case.
See, e.g., Rapozo, 123 Hawai#i at 344, 235 P.3d at 340. Thus, while we do not
“de-emphasize” the factors set forth in Park, see dissenting opinion at 24, we
consider these factors in light of the requirements set forth in the de
minimis statute, as we have done consistently in our prior cases.

                                    -19-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


statute indicates that it was intended to deter a broader range

of conduct than “identity theft-related crimes.”

           As with all efforts to determine legislative intent,

our inquiry into the harm or evil sought to be prevented by a

statute relies primarily on the plain language of the statute

itself.   Rapozo, 123 Hawai#i at 338, 235 P.3d at 334.           As stated,

HRS § 708-839.55 proscribes “intentionally or knowingly

possess[ing], without authorization, any confidential personal

information of another in any form, including but not limited to

mail, physical documents, identification cards, or information

stored in digital form.”10      Although the statute describes the

conduct it proscribes, the resulting harm or evil the statute

seeks to prevent is not immediately apparent.           Accordingly, we

must look to legislative history to determine the harm or evil

sought to be prevented by HRS § 708-839.55.           See First Ins. Co.

of Hawaii v. A&B Props., 126 Hawai#i 406, 415, 271 P.3d 1165,

1174 (2012) (noting that courts may look to legislative history

to determine “the reason and spirit of the law”).

           The UPCPI statute originated from Act 65 of the 2005

legislative session.      2005 Haw. Sess. Laws Act 65, §§ 1-2 at 146-

47; see also Hawaii Anti-Phishing Task Force, Report on


     10
            The dissent concludes that Pacquing did not “possess”
Complainant’s confidential personal information because the information was
not recorded in writing or digitally. Dissenting opinion at 48-49. However,
Pacquing does not raise this argument on appeal. Moreover, this conclusion is
contrary to the statutory language, which prohibits the unauthorized
possession of confidential personal information “in any form[.]” HRS § 708-
839.55 (emphasis added).

                                    -20-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


Electronic Commerce-Based Crimes (2006) (hereinafter “Anti-

Phishing Task Force Report”).       Through Act 65, the legislature

established a “Hawaii anti-phishing task force to develop state

policy on how best to prevent further occurrences of phishing and

other forms of electronic commerce-based crimes in the State.”

2005 Haw. Sess. Laws Act 65, §§ 1-2 at 147.          The legislature

explained that, “in phishing scams, Internet scammers try to get

information, such as credit card numbers, passwords, account

information, or other personal information, by convincing

Internet users to divulge the information under false pretenses.”

Id., § 1 at 147.

          Pursuant to Act 65, the task force submitted a report

with findings and recommendations to the 2006 legislature.             Anti-

Phishing Task Force Report; see also 2005 Haw. Sess. Laws Act 65,

§ 2(d) at 148.    Recognizing that “phishing is a relatively small

part of the identity theft problem[,]” the report addressed

“crimes and scams under the broader category of ‘identity theft’

and those offenses committed as precursors to identity theft.”

Anti-Phishing Task Force Report at 3-4 (emphasis added).            The

report noted that, “[b]esides high-tech activities such as

phishing and Internet-based fraud, there are other types of

identity theft committed against Hawaii residents involving very

low-tech activities.     Some of the perpetrators are close friends

and family members who . . . use without authorization the

victim’s confidential personal information to obtain credit.”

                                   -21-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


Id. at 4 (emphasis added).       Accordingly, the task force also

“discussed ways in which the State could deter the low

technology, non-electronic activities, which frequently precede

electronic commerce-based identity theft crimes in Hawaii.”                Id.

at 4-5.

            The task force undertook a detailed review of state

identity theft statutes.       Id. at 10-12, Appendices I and II.          The

task force noted that “many states define the act of identity

theft as when a person uses another’s personal identifying

information for any unlawful purpose,” while in other states,

“possession alone of another’s personal identifying information

without authorization and with intent to defraud or commit a

crime or for any unlawful purpose constitutes an offense[.]”               Id.

at 10-11.

            The task force made the following recommendation

relevant to the instant case:
            Law enforcement agencies in Hawaii have found it
            difficult to curb the rise in identity theft related
            crimes because identity thieves in possession of
            personal information that have not yet caused a
            monetary loss to the victim cannot be prosecuted for
            crimes other than petty misdemeanors. The Task Force
            supports legislation that will provide law enforcement
            with more efficient enforcement and stricter
            enforcement penalties for identity theft crimes.
            •     Specific Action: Amend [HRS §] 708-839.8,
                  Identity Theft in the Third Degree to include a
                  crime for possession or transfer of
                  “confidential personal information” and [HRS §]
                  706-606.5 to include Identity Theft as a
                  repeatable offense. . . .

Id. at 22.




                                    -22-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


            Proposed legislation arising out of the Anti-Phishing

Task Force Report was first considered by the Senate Committees

on Commerce, Consumer Protection, and Housing and Media, Arts,

Science, and Technology.       S. Stand Comm. Rep. No. 2508, in 2006

Senate Journal, at 1248-49.       The Committees noted that “[t]he

purpose of this measure is to increase the penalties for identity

theft and make it a crime to intentionally or knowingly possess

the confidential information of another without that person’s

authorization.”     Id. at 1248 (emphasis added).        The Committees

further noted:
                  Hawaii law enforcement has found it difficult to
            curb the rise in identity theft related crimes when
            identity thieves in possession of personal information
            who have not yet caused a monetary loss to the victim
            cannot be prosecuted for crimes other than petty
            misdemeanor thefts. A nominal criminal consequence is
            inadequate to address and deter possession of
            another’s personal information, and in fact
            perpetuates the larger problem of identity theft.
            Your Committees find that increasing the penalties for
            identity theft by amending the law to make identity
            theft an enumerated offense within the repeat offender
            statute, and amending the law to make intentionally or
            knowingly possessing confidential information of
            another without authorization a class C felony, will
            help to deter identity theft crimes.[11]

Id. at 1249.

            However, the Committees diverged from the task force’s

recommendation that the offense of UPCPI be incorporated into the

offense of Identity Theft in the Third Degree.           Instead, the

Committees amended the proposal to add a new section to prohibit

UPCPI, stating:


      11
            These comments were largely incorporated into the Commentary to
HRS § 708-839.55. See HRS § 708-839.55 cmt. (Supp. 2006).

                                    -23-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


                Your Committees further recognize that the
          unauthorized possession of confidential personal
          information should be treated as a separate offense
          from identity theft in the first degree, second
          degree, or third degree. The purpose of enacting a
          new law for the unauthorized possession of
          confidential personal information is to fill the
          loophole under current law and provide for appropriate
          criminal prosecution.

Id. at 1249 (emphasis added).

          This history indicates that the statute was intended to

deter a broader range of conduct than identity theft-related

crimes.   First, the legislative history indicates that, although

the ultimate goal behind the UPCPI statute was to deter identity

theft, the more immediate purpose was to “fill a loophole” and

increase criminal penalties for conduct that would otherwise

constitute a misdemeanor.      Id. at 1248-49.     Thus, the UPCPI

statute was not enacted solely to prevent identity theft.

Moreover, the legislature rejected the Anti-Phishing Task Force’s

recommendation to include the offense of UPCPI in the statute

prohibiting Identity Theft in the Third Degree.          Id. at 1249.      It

therefore appears that the legislature understood UPCPI to be

distinct from identity theft, because it does not involve “a

monetary loss to the victim[.]”       Id.

          Second, neither the plain language of the statute nor

its legislative history establishes that the legislature intended

to allow prosecution only where the defendant intended to commit

identity theft.    Indeed, the Anti-Phishing Task Force Report

noted that the UPCPI statutes adopted in other jurisdictions

often require that the defendant intended to use the information

                                   -24-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


to defraud another or commit a crime, or acted with another

unlawful purpose.     Anti-Phishing Task Force Report at 10-12,

Appendices I & II.      However, neither the task force nor the

legislature recommended a provision that would predicate the

offense of UPCPI upon an intent to commit identity theft.

            Rather, HRS § 708-839.55 does not require that the

defendant have any specific purpose in possessing the

confidential personal information,12 provided that the defendant

possesses the information “without authorization[.]”             (Emphasis

added).    Accordingly, Pacquing’s argument that he did not commit

UPCPI because he only intended to “mislead the police officer”

and avoid arrest is unavailing, since there is nothing in the

record to suggest Complainant authorized Pacquing to possess the

information for that purpose.

            Third, the legislative history evidences the

legislature’s intent to penalize Pacquing’s conduct with a felony

conviction.    S. Stand Comm. Rep. No. 2508, in 2006 Senate

Journal, at 1249.     The legislature specifically noted, “A nominal

criminal consequence is inadequate to address and deter

possession of another’s personal information, and in fact

perpetuates the larger problem of identity theft.”            Id.


      12
            Accordingly, we respectfully disagree with the dissent’s assertion
that the state of mind specified in HRS § 708-839.55, i.e., the intentional or
knowing possession of confidential information, indicates that the purpose of
the statute is limited to identity theft. Dissenting opinion at 30-31.
Respectfully, nothing in the statute requires the prosecution to prove that
the defendant possessed confidential personal information for this, or any
other, specific purpose. HRS § 708-839.55.

                                    -25-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


Accordingly, although Pacquing argues that a potential felony

conviction and indeterminate five year term of incarceration are

too harsh in light of the potential for charging him with the

misdemeanor offense of Unsworn Falsification to Authorities, this

argument is unpersuasive.13

           Finally, it is instructive to contrast the

circumstances of this case with those in Viernes, where this

court concluded that the circuit court did not abuse its

discretion in dismissing as de minimis a prosecution for

promoting a dangerous drug in the third degree.           92 Hawai#i at

135, 988 P.2d at 200.      This court observed that the purpose of

the statute at issue was to “respond to abuse and social harm”

and “to counter increased property and violent crimes.”             Id. at

134, 988 P.2d at 199 (citation omitted).          However, because the

amount of methamphetamine possessed by the defendant was too

small to be sold or used, his possession could not “lead to

abuse, social harm, or property and violent crimes.”             Id.

Accordingly, we affirmed the circuit court’s dismissal order on


      13
            In addition, Unsworn Falsification to Authorities is intended to
prevent harms relating to the “[e]fficiency and fairness of governmental
operations and public confidence in public administration[.]” HRS § 710-1063
cmt. (1993). “[T]he falsification must be made with intent to mislead a
public servant in the performance of the public servant’s official duty.” Id.
Although the commentary notes that this conduct may also have “unfortunate
consequences . . . for the individual whose life, freedom or property may be
affected,” the clear objective of the statute is to ensure that “information
which the government relies upon not be falsified.” Id.
            The statute is not directed at harms to individuals such as
Complainant. Thus, although it appears that the State additionally could have
charged Pacquing with Unsworn Falsification to Authorities, the availability
of this charge does not render Pacquing’s conduct a de minimis violation of
the UPCPI statute.

                                    -26-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


the ground that it was not possible for the defendant’s

possession to lead to the harm the statute sought to prevent.

Id. at 134-35, 988 P.2d at 199-200.

           In contrast, there is nothing in the facts of the

instant case to suggest that Pacquing’s possession of

Complainant’s confidential personal information could not lead to

identity theft or other crimes.        As stated, Pacquing had been in

possession of Complainant’s confidential personal information

since an unspecified time when the two were neighbors.             He used

Complainant’s confidential personal information to attempt to

avoid arrest on two known occasions.         Had he not been arrested on

April 7, 2008, Pacquing would have had a continuing opportunity

to utilize Complainant’s confidential personal information for a

variety of criminal purposes.        Accordingly, Pacquing’s possession

of Complainant’s confidential personal information “implicates

the precise harm the legislature sought to avoid” in enacting the

UPCPI statute.14    See Rapozo, 123 Hawai#i at 342, 235 P.3d at 338

(noting that the defendant’s possession of “an operable bullet

with the potential to kill or seriously injure a human being, to

cause other physical harm, or to be used in the commission of a

crime” implicated the harm the legislature sought to prevent in

prohibiting felons from possessing firearms and ammunition).


      14
            The State argued that Pacquing’s conduct caused the harm or evil
sought to be prevented by HRS § 708-839.55. Viernes is directly applicable on
this point. Accordingly, we respectfully disagree with the dissent’s
assertion that this argument was waived by the State. Dissenting opinion at
32.

                                    -27-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


             For the foregoing reasons, Pacquing’s conduct caused or

threatened the harm or evil sought to be prevented by the UPCPI

statute.15

      2.     Pacquing did not establish that his conduct was too
             trivial to warrant the condemnation of conviction

             HRS § 702-236(1)(b) permits a court to dismiss a charge

as de minimis where the defendant’s conduct “[d]id not actually

cause or threaten the harm or evil sought to be prevented by the

law defining the offense or did so only to an extent too trivial

to warrant the condemnation of conviction[.]”           (Emphasis added).

Before the court can make this determination, “all of the

relevant facts bearing upon the defendant’s conduct and the

nature of the attendant circumstances regarding the commission of

the offense should be shown to the judge.”          Park, 55 Haw. at 616,

525 P.2d at 591.     It is an abuse of discretion for a circuit

court to dismiss a charge as de minimis without considering “all

of the relevant surrounding circumstances” as required under HRS

§ 702-236.     Rapozo, 123 Hawai#i at 347, 235 P.3d at 343.          The

defendant bears the burden of proof on this issue, and thus bears

the burden of providing evidence to support a finding that his or

her conduct implicated the harm or evil sought to be prevented by


      15
            In the circuit court, Pacquing also argued that his conduct
constituted a de minimis offense under HRS § 702-236(1)(c), which applies to
conduct that “[p]resents such other extenuations that it cannot reasonably be
regarded as envisaged by the legislature in forbidding the offense.” His
application does not contain any arguments that specifically address this
prong of the statute, and the only arguments which could reasonably be
construed to apply are those we reject above. Accordingly, we do not
separately address this prong of the statute.

                                    -28-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


the statute only to an extent too trivial to warrant the

condemnation of conviction.       Oughterson, 99 Hawai#i at 256, 54

P.3d at 427; Carmichael, 99 Hawai#i 75, 80, 53 P.3d 214, 219

(2002).

           As set forth below, we conclude that the circuit court

abused its discretion in concluding that the effect of Pacquing’s

conduct was too trivial to warrant the condemnation of

conviction.16   First, the circuit court disregarded principles of

law set forth in the de minimis statute when evaluating the

effect of Pacquing’s conduct.        See Rapozo, 123 Hawai#i at 336,

235 P.3d at 332 (“A court abuses its discretion if it clearly

exceeded the bounds of reason or disregarded rules or principles

of law or practice to the substantial detriment of a party

litigant.”) (emphasis added) (citation omitted).            Second,

Pacquing failed to carry his burden of demonstrating that his

possession of Complainant’s confidential personal information was

trivial, because he failed to address “the nature of the conduct

alleged and the nature of the attendant circumstances[.]”              HRS

§ 702-236(1).



      16
            The circuit court did not make an express conclusion with regard
to triviality. Rather, the circuit court concluded that “[Pacquing’s] conduct
caused harm only to a minimal extent, and certainly not serious enough to
warrant a felony conviction.” (Emphasis added). Although “minimal” and
“trivial” do not have precisely the same meaning, compare Merriam-Webster’s
Collegiate Dictionary 791 (11th ed. 2003) (defining “minimal” as “the least
possible,” “barely adequate” or “very small or slight”) with Black’s Law
Dictionary 1647 (9th ed. 2009) (defining “trivial” as “[t]rifling;
inconsiderable; of small worth or importance”), we presume that the circuit
court intended this conclusion to apply to the triviality requirement set
forth in the de minimis statute.

                                    -29-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


           In granting Pacquing’s motion to dismiss, the circuit

court stated:
           The circumstances surrounding the offense charged, the
           resulting harm or evil in this case, and the probable
           impact upon the community, are minimal. The police
           immediately believed the Complainant . . . when he
           informed them that he did not own a black Acura and he
           did not get pulled over on March 23, 2008.
           [Complainant] did not have to appear in traffic court
           and did not incur any traffic violations as a result
           of [Pacquing’s] conduct. This minimal result does not
           warrant a felony charge for [Pacquing], or worse, a
           felony conviction.

           In so concluding, the circuit court addressed the harm

“actually cause[d]” by the offense.        See HRS § 702-236(1)(b).

However, the circuit court did not address the harm

“threaten[ed]” by the offense, as required under HRS § 702-

236(1)(b).   The harm threatened by Pacquing’s conduct is

particularly relevant here, where the harm to Complainant was

avoided only through a fortuitous turn of events: Officer Lum

neglected to give Pacquing a copy of the infraction citation

following the first traffic stop and thereafter traveled to

Complainant’s home to deliver the citation, Complainant then

advised the police that he was not involved in the traffic stop,

and Pacquing then was arrested for UPCPI before any further

citations could be issued.

           Had any of these events not occurred, Complainant would

have incurred traffic citations for conduct in which he did not

engage.   Being unaware of the citations, Complainant would not

have presented for any court appearances in relation to the

citations.   A bench warrant then could have been issued for

                                   -30-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


Complainant’s failure to appear.        In addition, Pacquing would

have evaded arrest on the bench warrants he was attempting to

avoid, and could have continued to receive additional citations

in Complainant’s name.17

            The circuit court did not address any of these

circumstances, or any other circumstances threatened by

Pacquing’s conduct, as required under HRS § 702-236(1)(b).

Because the circuit court disregarded principles of law set forth

in HRS § 702-236(1), it abused its discretion in granting

Pacquing’s motion to dismiss.

            In addition, both Pacquing and the circuit court failed

to adequately address the circumstances surrounding the offense.

Rapozo is directly analogous on this point.           There, the defendant

was charged with Ownership or Possession Prohibited of Any

Firearm or Ammunition By a Person Convicted of Certain Crimes, in

relation to an incident in which she was arrested and a bullet

was found in her bra during a search at the police station.

Rapozo, 123 Hawai#i at 331, 235 P.3d at 327.          The circuit court

dismissed the charge as a de minimis violation.           Id.    On appeal,

this court concluded that the circuit court’s dismissal

constituted an abuse of discretion because the defendant failed

to adequately address her alleged conduct and attendant


      17
            In its opposition to Pacquing’s motion, the State argued, “Had
[Pacquing] not been caught, Complainant would have suffered the repercussions
of two unjustified traffic citations.” Accordingly, we respectfully disagree
with the dissent’s assertion that these circumstances were never argued by the
parties. Dissenting opinion at 38.

                                    -31-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


circumstances.     Id.   Although her counsel’s declaration stated

that she was in possession of the bullet because she intended to

have it made into a charm for a bracelet, she
            offered no further evidence or testimony to
            corroborate that asserted explanation. She did not
            explain why, if her purpose in possessing the bullet
            was to make it into a charm for a bracelet, she was
            carrying it with her while driving at 1:14 a.m. in
            Waikiki. Nor did she explain why, if her purpose was
            benign, she concealed the bullet in an intimate part
            of her clothing. Nor did she explain where and when
            she obtained the bullet, and where she was traveling
            from and going to when she was stopped by police.

Id. at 345, 235 P.3d at 341.

            Here, Pacquing has offered even less with regard to his

alleged conduct and the attendant circumstances.            None of the

facts set forth in Pacquing’s declaration of counsel or his de

minimis motion explain the circumstances surrounding Pacquing’s

unauthorized possession of Complainant’s confidential personal

information.    Moreover, the only fact in the circuit court’s

findings that addresses the circumstances surrounding Pacquing’s

unauthorized possession of Complainant’s confidential personal

information was apparently taken from the State’s memorandum is

opposition, and states, “[Complainant] is [Pacquing’s]

neighbor.”18   The remaining facts in both Pacquing’s declaration


      18
            The circuit court’s finding that Pacquing and Complainant were
neighbors is unchallenged and therefore binding on this court. See Kelly v.
1250 Oceanside Partners, 111 Hawai#i 205, 227, 140 P.3d 985, 1007 (2006).
Nevertheless, we disagree with the dissent’s assertion that this finding is
based on evidence submitted by Pacquing. Dissenting opinion at 41. In
asserting that Pacquing put these facts before the court, the dissent relies
on argument contained in Pacquing’s Motion to Dismiss, or in the Alternative,
Motion for a Bill of Particulars, rather than on the declaration of counsel
and argument submitted in relation to Pacquing’s de minimis motion. See
Dissenting opinion at 40-41, 41 n.22.

                                    -32-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


of counsel and the circuit court’s findings of fact address the

circumstances surrounding Pacquing’s two traffic stops, and do

not provide any information with regard to Pacquing’s possession

of Complainant’s confidential information.          The fact that

Complainant is Pacquing’s neighbor does not, by itself, explain

how Pacquing came to possess that information.19

            Moreover, unlike in Rapozo, Pacquing did not offer a

“benign” explanation for his conduct.         Id.; see also Park, 55

Haw. at 617-18, 525 P.2d at 592 (concluding that it was an abuse

of discretion to dismiss a charge as de minimis “without any

indicators to show that [the offense] was in fact an innocent,

technical infraction”).       Indeed, Pacquing offered no explanation

at all.   Additionally, although he now asserts that he possessed

the Complainant’s information in order to avoid arrest, this

explanation cannot be described as benign, innocent, or a

technical infraction.20

            Pacquing argues that Rapozo is distinguishable from the

instant case because, in Rapozo, the defense did not present any

      19
            The dissent concludes that this information would be “naturally
acquired over the course of their relationship” and “arose out of the ordinary
circumstance of knowing to whom he lived next to.” Dissenting opinion at 34,
41. Again, the dissent bases this conclusion on argument contained in
Pacquing’s Motion to Dismiss, or in the Alternative, Motion for a Bill of
Particulars, rather than on the declaration of counsel and argument submitted
in relation to Pacquing’s de minimis motion. Dissenting opinion at 33-34.
Moreover, this explanation does not appear in the circuit court’s findings.
Respectfully, the dissent’s conclusion is speculative.
      20
            Accordingly, we respectfully disagree with the dissent’s assertion
that the record indicates that Pacquing could have possessed Complainant’s
confidential information for an “unobjectionable purpose.” Dissenting opinion
at 33. The only “purpose” evident in the record was Pacquing’s intent to
avoid arrest on outstanding warrants.

                                    -33-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


evidence.    However, Rapozo is identical to the instant case in

this regard.    “Rapozo addressed her alleged conduct and the

attendant circumstances solely through her attorney’s declaration

in support of her motion to dismiss.”          Rapozo, 123 Hawai#i at

345, 235 P.3d at 341.      Similarly, here, Pacquing addressed his

alleged conduct and the attendant circumstances solely through

his attorney’s declaration in support of his motion to dismiss.

            Nevertheless, Pacquing asserts that his case differs

from Rapozo because, here, “both parties agreed to and stipulated

that the facts set forth in the De Minimis Motion and in the

State’s Memorandum were all of the relevant facts bearing upon

the defendant’s conduct and the nature of the attendant

circumstances regarding the commission of the offense.”             However,

the stipulation did not take place prior to or during the hearing

on Pacquing’s motion, but rather after the circuit court ruled

and the State filed its notice of appeal.          Thus, the circuit

court did not have jurisdiction to accept the stipulation, and

the stipulation was of no effect.          TSA Int’l Ltd. v. Shimizu

Corp., 92 Hawai#i 243, 265, 990 P.2d 713, 735 (1999) (“Generally,

the filing of a notice of appeal divests the trial court of

jurisdiction over the appealed case.”) (citation omitted).              In

any event, there was no stipulation as to the facts at the time

the circuit court ruled on the de minimis motion.21

      21
            During the hearing on the stipulation, the DPA stated, “Well, my
understanding is that back then, I am pretty sure that both sides already
                                                                (continued...)

                                    -34-
     ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


            Finally, even assuming that the State somehow could be

limited by its post hoc stipulation, the State did not, as

Pacquing asserts, agree that the stipulated facts were “all of

the relevant facts bearing upon the defendant’s conduct and the

nature of the attendant circumstances regarding the commission of

the offense.”     Rather, the State stipulated that “there are no

material differences in the recollection of the facts” set forth

in the respective memoranda, and that “those facts should be made

part of the record[.]”22      Moreover, regardless of the State’s

stipulation, it was nonetheless Pacquing’s burden to establish

that his conduct did not cause or threaten the harm sought to be

prevented by the UPCPI statute, or that it did so only to a

trivial extent.     See   State v. Fukugawa, 100 Hawai#i 498, 507, 60

P.3d 899, 908 (2002).      For the reasons set forth above, he did

not meet this burden.

            Accordingly, the circuit court abused its discretion in

granting Pacquing’s motion to dismiss.




      21
       (...continued)
stipulated to the facts that were in the respective memorandum[.]” However,
there is nothing in the record to indicate that the parties had previously
stipulated to these facts. Rather, the only stipulation contained in the
record is that which occurred subsequent to the filing of the State’s notice
of appeal.
      22
            Accordingly, the dissent’s citation to State v. Adler, 108 Hawai#i
169, 175, 118 P.3d 652, 658 (2005), in which a party was judicially estopped
from taking contrary positions with respect to the applicable law during the
course of a case, is inapposite. See dissenting opinion at 14 n.6.

                                    -35-
    ***FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER***


                            IV.    Conclusion

          Although we do not adopt the ICA’s reasoning, we agree

with its conclusion that the dismissal order must be vacated.

Accordingly, we affirm the ICA’s February 23, 2012 judgment,

which vacated the circuit court’s February 11, 2009 Findings of

Fact, Conclusions of Law and Order Granting Defendant’s Motion to

Dismiss for De Minimis Violation, and remanded for further

proceedings.

Craig W. Jerome for               /s/ Mark E. Recktenwald
petitioner
                                  /s/ Paula A. Nakayama
Brian R. Vincent for
respondent                        /s/ Sabrina S. McKenna

                                  /s/ R. Mark Browning




                                    -36-